Citation Nr: 1437196	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-32 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability (claimed as a back injury), and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for hypertension (claimed as high blood pressure).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976, from November 1979 to June 1981, and from November 1990 to March 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which in pertinent part declined to reopen the claim for service connection for a back injury, and denied the claim for service connection for hypertension (claimed as high blood pressure).

The Veteran cancelled his Board hearing scheduled for November 2010.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2013).

The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a back injury has been received prior to considering the merits of that underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

FINDINGS OF FACT

1.  In an unappealed rating decision issued in June 1994, the RO denied the Veteran's claim for service connection for a back injury.

2.  The evidence associated with the claims file subsequent to the June 1994 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a low back disability, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a low back disability.

3.  A low back disability was not present in service or for years thereafter, and is not etiologically related to service.

4.  Hypertension was not present in service or for years thereafter, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A low back disability was not incurred in or aggravated by active military service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 

3.  Hypertension was not incurred in or aggravated by active military service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); 
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the claim for service connection for a back injury.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of that claim.  

In October and November 2007 letters, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of a claim for service connection in the October and November 2007 letters. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, a VA opinion was submitted in December 2009 for the Veteran's claimed back disability.  
When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for a back disability.  

The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed hypertension. Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not reported continuity of symptomatology beginning in service.  Furthermore, the weight of the evidence demonstrates that symptoms of hypertension were not present in service or for years thereafter.  His assertion that his hypertension is the result of active military service, is insufficient to trigger VA's duty to provide an examination.  Accordingly, a medical examination or opinion is not required for the claim for service connection for hypertension.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 
The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. 
See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist. Id.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In a June 1994 rating decision, the RO denied service connection for a low back injury, based on a finding that the Veteran's service treatment records were negative for any evidence of a back injury in service.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in October 2007.

The pertinent new evidence added to the record since the June 1994 denial, includes service treatment records showing that the Veteran did in fact sustain an injury to his back in service in March 1980, as he reported.  He was diagnosed at the time with a back strain.

This new evidence relates to an unestablished fact necessary to substantiate the claim, i.e., the Veteran's contention that his current low back disability is related to his active military service.  The new evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claims.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a back injury is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including arthritis and hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Low Back Disability

As an initial matter, the Board finds that the Veteran is not prejudiced by the Board's addressing this claim on the merits. First, the Board notes that the RO reopened the Veteran's claim of entitlement to service connection for a back injury in the February 2010 Supplemental Statement of the Case, and adjudicated the claim on the merits. Moreover, the Veteran was offered the opportunity to have a hearing and canceled the hearing and did not reschedule.  The Veteran was also notified of the requirements for substantiating a claim of service connection in October and November 2007 letters, and VA obtained a medical opinion regarding whether his current disability was related to his period of active service.  Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby").

The Veteran contends that his currently diagnosed low back disability is related to a back injury sustained during active military duty.

A VA medical opinion was obtained in December 2009, in response to the Veteran's claim.  The examiner noted that service treatment records show that the Veteran was treated for a back injury during active duty in March 1980.  Physical examination at that time revealed good range of motion on flexion of the back, with no other pertinent findings noted.  He was diagnosed with a back strain and treated with analgesic balm.  There was no further treatment for the back during active duty, and at the time of his discharge in June 1981, there was no diagnosis of a back disability made.  During a November 1990 reenlistment examination, the Veteran was found to be physically fit, and in May 1990, a sports medicine specialist reported that the Veteran was active in recreational activities, including jogging.  Furthermore, a periodic fitness medical report dated in July 1992 showed a normal spine with no chronic findings, and the in his July 1992 Report of Medical History, the Veteran denied any recurrent back pain, and reported that he was employed as a supply clerk.  The examiner opined that patients with chronic back problems cannot tolerate work as a supply clerk where lifting and carrying heavy loads are the usual tasks.  Based on the evidence noted above, the examiner concluded that the 1980 in-service back strain was not a chronic condition and was properly managed, treated and healed.  Therefore, he opined that the current claimed lower back condition, namely degenerative disc disease of the lumbar spine, is not caused by or a result of the lower back strain in military service.  There is no contradictory medical opinion of record.

The post-service medical evidence of record, including VA treatment records from the VA Medical Center in Oklahoma City and private treatment records from Dr. L.Y., show that in October 1994, the Veteran was treated for back pain and diagnosed again with a back strain.  He did not report at that time that he had injured his back in service or that his back pain was related to his active military service.  He was first diagnosed with degenerative disc disease (DDD) of the lumbar spine by MRI in May 2006.  Again, the record does not reflect any report from him at that time that he had injured his back in service or that his back pain was related to his active military service.  There is no other evidence of record showing that the back strain diagnosed in 1994 or the DDD, diagnosed in 2006, are related to the Veteran's active military service, to include a back injury in service in 1980.  Therefore, although the Board concedes that the Veteran sustained an injury to his back in service, it finds that a chronic low back disability did not manifest in service or for years thereafter, and as noted in the 2009 opinion, this injury was acute and transitory and resolved without residuals.

The Veteran's report of a continuity of back pain since military service is competent evidence of a continuity of symptomatology.  However, the Board finds that he is not competent to relate his symptomatology to his current back disability, as it would require medical expertise to say that the current low back disability identified after service, is the result of an in-service back injury.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his low back disability. 38 C.F.R. § 3.159(a)(1),(2) (2013).  

The December 2009 VA examiner who reviewed the claims file, has opined that the Veteran's currently diagnosed low back disability is not related to service, rather that his in service injury resolved.  As noted above, there is no contrary medical opinion of record. Consequently, this is the only competent evidence on this issue.
   
Although the Board has determined that the Veteran is not competent to link his statements of continuity of symptomatology to his current disability, and thus, any discussion of credibility is not necessary, the Board also finds that the Veteran's assertions of continuity of symptomatology are not credible given that his statements regarding his low back are inconsistent. When first treated for low back complaints in 1994, the Veteran did not assert any relationship between his back problems and his active service, it was not until later that he first reported such continuity.  Further, service treatment records in 1990 show that he was active in recreational sports, he made no complaints of recurrent back pain on his report of medical history in 1992, and had no back conditions noted at separation. 

Additionally, the first contemporaneous evidence of a back disability in the record is from the aforementioned 1994 VA treatment records and the report of an MRI conducted in May 2006, more than 20 years after his in-service injury.  While the absence of contemporaneous treatment cannot be the sole basis for finding statements not credible, it is a factor that can be considered.  See Buchanan v. Nicholson,  451 F.3d 1331, 1337 (Fed.Cir. 2006) (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence but the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record). Based on the inconsistencies in the Veteran's statements, and the contradiction between the available evidence and the Veteran's statements, the Board finds that the Veteran's assertions of continuity of symptomatology since service are not credible. 
 
Accordingly, the Board concludes that the preponderance of the evidence is against this claim and service connection for a low back disability on a direct basis is not in order.  The Board also notes that without clinical evidence of manifestation of arthritis to a compensable degree within a year after discharge, presumptive service connection also is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

Hypertension

The current record contains no evidence of a nexus between the Veteran's military service and his hypertension.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to high blood pressure or hypertension during the Veteran's active military service.  The Veteran claims that his service treatment records show an elevated blood pressure reading of 155/95 on November 24, 1995.  However, the Board notes that the Veteran was not on active duty in 1995, and thus any finding of high blood pressure at that time would not be considered to have occurred during active military service.  Furthermore, the Board notes that one elevated blood pressure reading does not constitute a diagnosis of hypertension, as a diagnosis of hypertension is made when blood pressure is elevated on at least three separate occasions.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).

The post-service medical evidence of record, including VA treatment records from the VA Medical Center in Oklahoma City and private treatment records from Dr. T.F. show a current diagnosis of hypertension since 1994, two years after his discharge from service.  VA treatment records specifically note that the Veteran was treated on March 18, 1994, for probable hypertension, and that he was given medication.  His blood pressure was normal on March 21, 1994, and the examiner's assessment was hypertension, controlled within normal range with medication.  However, these records do not indicate that the Veteran's hypertension is related to his active military service.  

There is no evidence otherwise linking the current disability to service.  The Veteran has not specifically reported a continuity of symptomatology beginning in service and there is no other evidence, VA or private, which indicates that the Veteran's hypertension may be related to his active military service.

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that hypertension was initially shown more than one year after the Veteran's discharge from service.  

The Veteran is competent to report the observable symptoms of a disability; however, it would require medical expertise to say that the current hypertension, identified more than one year after service, is the result of a disease or injury in service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his hypertension.  38 C.F.R. § 3.159(a)(1),(2) (2013).  

Additionally, the Veteran is not competent to diagnose hypertension as such a diagnosis requires clinical evidence of blood pressure readings that are beyond lay observation. Further, the Veteran has not reported a contemporaneous medical diagnosis of hypertension during service, and given that hypertension is diagnosed based on clinical testing of blood pressure, lay testimony cannot support a subsequent diagnosis of hypertension. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").

For the reasons and basis stated above, the Board finds that service connection for hypertension on a direct or presumptive basis is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

New and material evidence has been presented, and the claim for service connection for a back injury is reopened.

Service connection for a low back disability is denied.

Service connection for hypertension is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


